Title: [Diary entry: 23 February 1786]
From: Washington, George
To: 

Thursday 23d. Thermometer at 36 in the Morning—32 at Noon and 32 at Night. Wind at East all day. By eight A.M. it began to Snow and continued to do so more or less all day, covering the ground by Night 3 or 4 Inches when it became a kind of Sleet.  Mr. Lund Washington came here to dinner, and returned afterwards. A Mr. Rice Hooe came in the afternoon and stayed all Night. Mr. Shaw went to Alexandria to the Assembly and to do some business in town for me. The weather early in the Morning obliged me to quit planting Posts for my Paddock.